Citation Nr: 1530686	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-36 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease (DJD), to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied an increased rating for right knee DJD, denied service connection for a left shoulder disability, and denied reopening claims for service connection for lumbosacral disability and left knee disability.  In a November 2008 rating decision, during the appeal process, the RO awarded an increased rating of 20 percent, effective October 15, 2008, for right knee DJD, and reopened and denied service connection for a left knee disability.

In April 2014, the Board, in part, reopened and remanded the issues of entitlement to service connection for a left knee disability and entitlement to service connection for a lumbosacral spine disability for additional development.

In a September 2014 rating decision, the Appeals Management Center (AMC) granted service connection for a lumbosacral spine disability.  Accordingly, the issue of entitlement to service connection for a lumbosacral spine disability is no longer before the Board.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO in February 2014.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's left knee disability is related to his service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder is related to his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for left knee DJD as secondary to service-connected right knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection can be granted for certain diseases, including arthritis if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2014).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded. In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied. In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran contends that his left knee disability is secondary to his service-connected right knee disability.  

The Veteran's service treatment records are negative for complaints or treatment related to a left knee disability.

The Veteran underwent a VA examination in September 1997.  The examiner noted that the Veteran suffered from an unstable right knee and also had some pain in his left knee.  The Veteran reported that his right knee pain began 2 years ago.  The diagnosis was right and left knee pain by history with arthroscopic surgery of the right knee.

A May 2004 VA treatment note indicated that the Veteran had been experiencing bilateral knee pain since his service.  The treating physician noted that an arthroscopy of the right knee revealed a torn ACL and DJD while he had gradually worsening pain of the left knee as he was compensating for the right knee.  

A September 2004 VA treatment note reported that the Veteran had DJD of the right knee and worsening pain of the left knee due to compensating for his right knee.

The Veteran underwent a VA examination in January 2006.  The general appearance of the left knee was within normal limits but on examination there was very mild popping and crepitus.  X-rays of the left knee revealed small osteochondroma but no pathology otherwise.  In an addendum opinion, the examiner noted that the Veteran reported that his left knee was bothering him secondary to his right knee.  The examiner provided a diagnosis of a left knee strain that was secondary to right knee internal derangement.  

The Veteran underwent a VA examination in October 2008.  The Veteran reported over a 20 year history of bilateral knee pain.   X-rays of the left knee showed mild DJD.  The diagnosis was degenerative arthritis of the left knee.

An August 2009 VA treatment note reported that the Veteran had a history of arthritis to both knees for which he had been receiving treatment.

The Veteran underwent a VA examination in May 2014.  The VA examiner, a nurse practitioner, noted that the Veteran had mild tricompartmental arthritis of the left knee which was detected by an MRI in December 2011.  The Veteran reported that he began getting left knee injections by a private provider in 2006.  The examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service event, injury or illness.  The examiner noted that the Veteran's separation examination demonstrated right knee DJD but a review of his medical records from service were silent for a chronic knee condition.  Additionally, the September 1997 VA examination noted a normal range of motion.  The VA examiner also opined that it was less likely than not that the Veteran's left knee disability was proximately due to or the result of his service-connected right knee disability.  The examiner noted that although the Veteran had a history of bilateral knee pain in 2004, there was no functional deficit to the left knee.  The examiner also noted a May 2011 MRI which demonstrated mild tricompartmental arthritis.  The examiner indicated that while gait abnormalities due to overcompensation can affect contralateral joints, the Veteran's current left knee minimal osteoarthritis change was age appropriate and less likely the etiology of the left knee pain.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a left knee disability as secondary to the Veteran's service-connected right knee disability is warranted.  

There are conflicting medical opinions on the question of whether the Veteran's current left knee disability is secondary to his service-connected right knee disability.  The May 2014 VA examiner concluded that the Veteran's left knee disability was not related to his service-connected right knee disability.  However, the January 2006 VA examiner provided a diagnosis of a left knee strain that was secondary to right knee internal derangement.  Additionally, multiple VA treatment reports indicated that the Veteran experienced left knee pain as a result of his compensating for his right knee disability.

Notably, when determining that the Veteran's left knee disability was not related to his service-connected right knee disability, the May 2014 VA examiner specifically noted that the Veteran had a history of bilateral knee pain in 2004.  However, the examiner does not account for the longstanding history of left knee pain that the Veteran has consistently reported prior to 2004.  Notably, on VA examination in September 1997, the examiner indicated that the Veteran had some pain in his left knee when providing a diagnosis of right and left knee pain by history with arthroscopic surgery of the right knee.  Additionally, while the May 2014 VA examiner noted that a May 2011 MRI demonstrated mild tricompartmental arthritis, x-rays demonstrate that the Veteran had DJD of the left knee as early as October 2008.  

As a result, while the May 2014 VA examiner noted that the Veteran's current left knee minimal osteoarthritis change was age appropriate and less likely the etiology of the left knee pain, it appears that she did not address the fact that the Veteran has demonstrated a continuity of left knee pain symptomatology from as far back as 1997 and has been diagnosed with arthritis of the left knee since as early as 2008.  As noted above, multiple VA treatment records in 2004 indicated that the Veteran had gradually worsening pain of the left knee as he was compensating for the right knee.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns the May 2014 VA examiner's opinions the least evidentiary weight.  As noted above, while seemingly a negative opinion, the opinion provided did not address the earlier reports of bilateral knee pain and the earlier diagnosis of DJD of the left knee. 

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

Accordingly, when resolving all doubt in the Veteran's favor, the Board concludes that a grant of service connection for a left knee disability as secondary to the service-connected right knee disability is warranted as there is evidence of a current left knee disability as well as a nexus or relationship between this disability and his service-connected right knee disability.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a left knee disability, is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left knee DJD as secondary to service-connected right knee disability is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


